848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Nathan Perkins ROBINSON, Defendant-Appellant.
No. 88-1165.
United States Court of Appeals, Sixth Circuit.
May 17, 1988.

Before ENGEL, Chief Judge, and KEITH and RYAN, Circuit Judges.

ORDER

1
This pro se defendant appeals his conviction on one count of devise and one count of intent to devise a scheme to obtain money by means of false and fraudulent pretenses.  The judgment and commitment order was entered on January 27, 1988.  The notice of appeal filed was four (4) days late.  A show cause order was entered on March 30, 1988.  The defendant has filed no response.


2
The Court now addresses sua sponte the issue of jurisdiction.   F.W. Kerr Chemical Co. v. Crandall Assoc., Inc., 815 F.2d 426, 428 (6th Cir.1987) (per curiam).  Pursuant to Rule 4(b), Fed.R.App.P., the defendant had ten (10) days from the entry of the judgment in which to file a notice of appeal.  The notice of appeal filed February 16, 1988 was four (4) days late.  The timely filing of a notice of appeal is a mandatory jurisdictional requirement this Court can neither waive nor extend.   Peake v. First National Bank and Trust Co. of Marquette, 717 F.2d 1016, 1018 (6th Cir.1983).  Accordingly,


3
It is ORDERED that this action be dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.